UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

- ---==---- n-nn------- Xx

In Re:

Civil Action No.: 2:20-cv-05673-IMA
JULIA F. SOUSSIS,

Debtor-Appellant
-against-

MICHAEL J. MACCO, CHAPTER
13 TRUSTEE,

Appellee

REPLY BRIEF FOR DEBTOR-APPELLANT

Jeffrey Herzberg, Esq.

JEFFREY HERZBERG, P.C.
Attorney for Debtor-Appellant Julia F.
Soussis

300 Rabro Drive, Suite 114
Hauppauge, New York 11788

(631) 761-6558

wee ery eee
qee Py yy pith 2 PCR EARS AEE
pgs l cbse la ZC E be ery OEY)
TABLE OF CONTENTS

INTRODUCTION 0.00. cece cece cece ence ene e eee nets ne eee tees enaee engi enna |

POINT I—- THE BANKRUPTCY COURT SHOULD HAVE ORDERED
THE DISGORGEMENT OF ALL OF THE PROPOSED
CHAPTER 13 PLAN PAYMENTS MADE BY SOUSSIS
TO THE CHAPTER 13 TRUSTEE AS THE SOUSSIS

PROPOSED CHAPTER 13 PLAN WAS NEVER CONFIRMED
BY AN ORDER OF THE BANKRUPTCY COURT ............. 2

POINT fl —- THE UNDERSIGNED COUNSEL AND/OR THE DEBTOR
1S ENTITLED TO AN AWARD OF ATTORNEY’S
FEES ooo cece cee cece ente een ee ene ee tree eae en ee nannies 18

CONCLUSION 00. eee e cence ener ne ence ete ene tate tener eee nena es 21
TABLE OF AUTHORITIES
Cases

Avon Nursing and Rehabilitation v. Becerra, Secretary of HHS,

F.3d , 2021 U.S. App. LEXIS (2 Cir, 4/27/21)... 17
Berkovitz v. United States, 486 U.S. 531, 108 S.Ct. 1954, 100 L.Ed.2d

S31 (1988) ooo. cece cece cece een eee ee eee eeeeenseeeenaeeengneeenaeerganers 18
Binder & Binder, P.C. v. Barnhart, 481 F.3d 141 (24 Cir. 2006) .......... 19, 20
Binder & Binder, P.C. v. Barnhart, 399 F.3d 128 (2™ Cir. 2005) ............0. 20
In re Acevedo, 497 B.R. 112 (Bkrtcy. D.N.M. 2013) ...0.. eee eee 4,5,6
In re Crespin, 2019 Bankr. LEXIS 1575 (Bkrtcy. D.N.M. 2019) ................ 7
In re Dickens, 513 B.R. 906 (Bkrtcy. E.D. Ark. 2014) .. bees beseesteeeeet
In re Evans, 2020 Bankr. LEXIS 382, 68 Bankr. Ct. Dee. 106, 2020

WL 739258 (Bkrtcy. D. Idaho 2020) ....... 0... cc cece ence eee 4,6, 9, 15, 16

In re Lundy, 2017 Bankr. LEXTS 3317 (Bkrtcy. N.D. Ohio 2017)
Nardello v. Balboa (In re Nardello), 514 B.R. 105 (D.N.J. 2014) .........4, 6, 15
Sasilidharan v. Piverger, 145 A.D.3d 814, 44 N.Y.S.3d 85 (2™ Dept., 2016) ..19
Sikes v. Samuel, 559 B.R. 136, 2019 U.S. Dist. LEXIS 133758

(W.D. La. 2016) 2.0... ene e cee nee tnne rene nee eeae tees 4
Simmons v. United States, 764 Fed. Appx. 98, 2019 U.S. App. LEXIS

10904 (2™ Cir, 2019) ooo. cc ccc cc cence cece eee ee een ee eens teense nenes 18
Testing Servs., N.A. v. Pennisi, 443 F.Supp.3d 303 (E.D.N.Y. 2020) ........... 20
United States v. Crispo, 306 F.3d 71 (2 Cir. 2003) 0.0.00... cece cee cc es eee ee ee ees 19
United States v. Crispo, 2003 U.S. Dist. LEXIS 2078 (S.D.N-Y. 2003) ......... 19

Statutes

LL ULS.C. 8326 ooo ccc e eee eee renee e seen sean enna nena rere rans 2,3
LL UVS.C. 8330 oo ccc cence creer eee teat ence en nee esetnnee rene eneeenseens 2
LL ULS.C. §503 ooo cece ccc ee ce cece nee eect eae eneeeeseeneereeeeaeeeaeeuaenas 4
11 U.S.C. §1226 0... e eee ec ence cence eee re eneeeeeneraeeneenaeteenererens 6
Ll US.C. §1326 oo. cece cence rete eee ne ene tant nee ne ena e nae eneegs 2,3,6,9
28 U.S.C. §586(€) occ ccc cece cee eee eee tenet nee tba e eee ene tena ennt eae 3,5,9
28 U.S.C. §959 oon cnc ence cee ee een e ene rete reer acne ence nner nese nena eeaaes 18
The Appellant Julia F. Soussis (“Soussis”), by and through her attorney,
Jeffrey Herzberg, P.C., filed the Brief for Debtor-Appellant dated February 12,
2021 and: (a) the Chapter 13 Trustee, by and through Peter Corey, Esq., filed the
Co-Appellee Brief dated April 22, 2021 (the “Chapter 13 Trustee Brief”); and
(b) the Office of the United States Trustee by and through its attorney, Andrew D.
Velez-Rivera, Esq., filed the Brief of Appellee William K. Harrington, United
States Trustee on or about April 23, 2021 (the “UST Brief’). Soussis is filing this
reply brief in response to the Chapter 13 Brief and the UST Brief.

It is incredulous that the Chapter 13 Trustee failed to mention that he took
periodic/interim payments toward the fulfillment/satisfaction of the purported
Chapter 13 fee totaling TWENTY THOUSAND FIVE HUNDRED NINETY
TWO and xx/100 Dollars ($20,592.00); the $20,592.00 Chapter 13 Trustee fee is
greater than five times (5x) the FOUR THOUSAND and xx/100 Dollars
($4,000.00) fee received by Soussis’s Chapter 13 attorney, Ivan E. Guerrero, Esq.
Further, the UST provided absolutely no review and/or oversight of the interim

takings of moneys totaling $20,592.00.
POINT I
THE BANKRUPTCY COURT SHOULD HAVE ORDERED THE
DISGORGEMENT OF ALL OF THE PROPOSED CHAPTER 13 PLAN
PAYMENTS MADE BY SOUSSIS TO THE CHAPTER 13 TRUSTEE AS
THE SOUSSIS PROPOSED CHAPTER 13 PLAN WAS NEVER
CONFIRMED BY AN ORDER OF THE BANKRUPTCY COURT
Soussis concurs that statues must be given their ordinary meaning. Section
326 of the Bankruptcy Code entitled: “Limitation on compensation of trustee
provides in pertinent part:
“(b) In a case under chapter 12 or 13 of this title, the court may not allow
compensation for services or reimbursement of expenses of the United
States trustee or of a standing trustee appointed under section 586(b) of title
28, but may allow reasonable compensation under section 330 of this title of
a trustee appointed under section 1202(a) or 1302(a) of this title for the
trustee’s services, payable after the trustee renders such services, not to
exceed five percent upon all payments under the plan.”
It must be emphasized that Chapter 12 of the Bankruptcy Code concerns a family
farmer or fisherman reorganization with regular annual income and a Chapter 13
case concerns an individual with regular income. And Section 330 of the
Bankruptcy Code pertains to the award of fees and reimbursement of expense to
the bankruptcy trustee, the attorneys and the other professionals involved in a
bankruptcy case.

Section 1326 of the Bankruptcy Code entitled: “Payments” provides in

pertinent part:
“(a)(1) Unless the court orders otherwise, the debtor shall commence making

payments not later than 30 days after the date of the filing of the plan or the

order for relief, ...
(2)(A) A payment made under paragraph (1)(A) shall be retained by
the trustee until confirmation or denial of confirmation. Ifa plan is
confirmed, the trustee shall distribute any such payment in accordance
with the plan as soon as practicable. Ifa plan is not confirmed, the
trustee shall return any such payments not previously paid and
not yet due and owing to creditors pursuant to paragraph (3) to
the debtor, after deducting any unpaid claim allowed under
section 503(b).
(3) Subject to section 363, the court, may, upon notice and a hearing,
modify, increase or reduce the payments required under this
subsection pending confirmation of a plan.”

(Emphasis Added). And 28 U.S.C. §586(e)(2) provides in pertinent part:

(1) The Attorney General, after consultation with a United States trustee
that has appointed an individual under subsection (b) of this section to serve
as standing trustee in cases under ... or chapter 12 or 13 of title 11 {11
USCS §§1181, et seq. or 1301 et seq.]. shall fix---
(B) a percentage fee not to exceed—
(1) in a case of a debtor who is not a family farmer, ten
percent...
Based on such maximum annual compensation and the actual,
necessary expenses incurred by such individual as standing
trustee.
(2) Such individual (referring to the Chapter 13 trustee) shall
collect such percentage fee from all payments received by such
individual under plans in the cases under ... or 1301 et seq.] for
which such individual serves as standing trustee.”

With all due respect, the Chapter 13 Trustee and the UST have sought to
eviscerate the provisions of 11 U.S.C. §§326 and 1326(a)(2), which required the

Chapter 13 Trustee to collect all Chapter 13 plan payments, but if there is not a

confirmation of the Chapter 13 plan to immediately return all Chapter 13 plan

3
payments made by the Chapter 13 debtor including but not limited to the Chapter
13 Trustee’s percentage fee, less any and all payments to creditors and fees
awarded under Section 503(b) of the Bankruptcy Code (the payment of allowed
administrative expense claims). Please note that the Chapter 13 Trustee never filed

a motion to permit and authorize the awarding of an administrative expense claim.

 

Soussis cited at length the holdings of In re Acevedo, 497 B.R. 112 (Bkrtcy.

D.N.M. 2013), In re Dickens, 513 B.R. 906 (Bkrtcy. E.D. Ark. 2014), Sikes v.

 

Samuel, 559 B.R. 136, 2019 U.S. Dist. LEXIS 133758 (W.D. La. 2016), In re

 

Lundy, 2017 Bankr. LEXIS 3317 (Bktrey. N.D. Ohio 2017) and In re Evans, 2020

 

Bankr. LEXIS 382, 68 Bankr. LEXIS 382, 68 Bankr. Ct. De. 106, 2020 WL
739258 (Bkrtcy. D. Idaho 2020) which all criticized the Nardello v. Balboa (In re
Nardello), 514 B.R. 105 (D.N.J. 2014) holding except In re Acevedo which pre-
dated In re Nardello. However, the Chapter 13 Trustee and the UST barely
commented upon said holdings except to state on page 13 of the Chapter 13
Trustee Brief:

“Decisions such as /n re Evans 615 B.R. 290 (Bankr. Idaho 2020), read the
words ‘and hold’ into the statute, completely changing the statute’s
directive:

This Court’s interpretation gives operative effect to each statute:
§586(e)(2) directs the trustee to collect and hold the payments
pending plan confirmation, while §1326(a)(2) tells the trustee when
and how to disburse payments before or after confirmation, including
the trustee’s percentage fee. (Emphasis added.)
Evans at 296. Appellee’s position does not add words to the statute in order
to reach their conclusion. And, as recognized by the court in Nardello, the
Acevedo court recognized that its decision is based upon ‘a somewhat
unnatural reading of the first sentence of §582(e)(2). See, In re Acevedo 497
B.R. 112, 124 (D.N.M. 2013).”

However, the Chapter 13 Trustee failed to note that In re Acevedo after actually
stating that the provisions of 28 U.S.C. §586(e)(2) cannot be read in isolation and
there were at least three (3) possible interpretations of 28 U.S.C. §586(e)(2), stated

at 497 B.R. at 122-123:

“To avoid this conflict, the Court concludes that the best, most harmonious
reading of the two statutes is that §586(e)(2) directs the trustee to collect and
hold the percentage fees pending plan confirmation, while §1326(a)(2) tells
the trustee when and how to discharge payments after confirmation or denial
of confirmation, including the trustee’s percentage fee. The UST points out
that §586(e)(2) requires the trustee to collect the percentage fee on all
payments received under plans, not limiting such collection to confirmed
plans. The UST points out further that in the Code, the term ‘plan’ is used to
refer to both confirmed and unconfirmed plans unless the term
‘confirmation’ or ‘confirmed’ appears in close proximity or the context
clearly dictates otherwise. The Court finds this argument persuasive as it
relates to §586(e)(2) and agrees that the trustee is to collect the percentage
fee from all payments received under both confirmed and unconfirmed
plans. This construction is consistent with the Court’s determination that
payments proposed by a plan under §1326(a)(1 (A) include all payments the
debtor makes to the trustee, including the trustee’s percentage fee. The
Court disagrees that the term ‘collect,’ as used in §586(e)(2), includes not
only setting aside funds from payments received under plans for trustee’s
fees but also paying those funds to the trustee or to the UST System Fund.
Such a construction would conflict with §§1326(a)(1)(A) and 1326(b)(2).
As discussed above, §1326(b)(2) requires the trustee in unconfirmed cases to
return to the debtor all funds received, including the trustee’s fee, after
payment of administrative expenses. Consequently, even though §586(e)
does not specifically address when the collected trustee’s fees are to be paid
out, the Court rejects the UST’s construction of §586 payment of such fees
from payments in cases with unconfirmed plans.

5
The requirement in the second sentence of §586(e)(2), directing the Trustee
to pay certain excess funds to the UST System Fund, does not conflict with
the Court’s interpretation of §586 and §1326. Both clauses in the second
sentence of §586(e)(2) can be reasonably interpreted only to require
payments in cases in which plans are confirmed. Nothing in the second
sentence of §586(e)(2) requires the trustee to generate such a surplus by
paying her salary and operating expenses from funds collected in cases
where no plan ts confirmed.”

And, thereafter, In re Acevedo at 497 B.R. at 123-124 compared the provisions set
forth in 11 U.S.C. §1226 (a farmer’s/fisherman’s bankruptcy) with Section 1326 of
the Bankruptcy Code (an individual with a regular source of income). Specifically,
Section 1226(a) of the Bankruptcy Code provided:
“(a) Payments and funds received by the trustee shall be retained by the
trustee until confirmation or denial of confirmation of a plan. Ifa plan is
confirmed, the trustee shall distribute any such payment in accordance with
the plan. Ifa plan is not confirmed, the trustee shall return any such
payments to the debtor, after deducting —
(1) any unpaid claim allowed under section 503(b) of this title; and
(2)if a standing trustee is serving in the case, the percentage fee fixed for
such standing trustee.”
(Emphasis Added). Accordingly, In re Acevedo concluded that if Congress had
intended to permit and authorize Chapter 13 trustees to immediately receive and
retain his or her percentage fee prior to confirmation of a Chapter 13 plan, it could
have easily added said provision in Section 1326(a) of the Bankruptcy Court, but
Congress never added said provision to Section 1326(a). And in accepting the

Acevedo interpretation and not the Nardello interpretation, In re Evans stated at

615 B.R. at 302:
“The U.S. Trustee argues, ‘even the court in Acevedo conceded that it was
engaging in ‘a somewhat unnatural reading’ of section 586(e)(2).”’
However, it is important to consider the full context of that quotation. The
Acevedo court goes on to say, in the very next sentence, ‘The only
alternative, however, is a substantially less natural reading of §1326(a).’ Id.
at 124-25. ‘What’s good for the goose is good for the gander.’ Bates v.
Jones, 131 F.3d 843, 861 (9" Cir. 1997). If ‘a somewhat unnatural reading’
would be unfavorable a ‘substantially less natural reading’ is even more
unfavorable.”

And In re Crespin, 2019 Bankr. LEXIS 1575 (Bkrtcy. D.N.M. 2019) stated at 2019
Bankr. LEXIS 1575 at *3-*7:

“The rule in this district is that if a chapter 13 plan is not confirmed, all
payments made by the debtor to the trustee must be refunded to the debtor
without deducting the trustee’s percentage fee. This rule was not adopted
because of perceived fairness to the trustee, but because that is how the
Court construed the relevant law. Were the Court drafting the law, it would
pay the trustee her percentage fee in cases that fail pre-confirmation. (ifa
chapter 12 plan is not confirmed, the chapter 12 trustee may deduct her fee
before sending plan payments back to the debtor). The trustee does a lot of
work in failed cases and deserves to be paid for that work. Furthermore, the
trustee’s percentage is calculated in such a way that debtors in successful
cases are forced to shoulder the expense of failed cases. Paying the trustee
in failed cases likely would reduce the overall percentage fee paid to the
trustee in all chapter 13 cases,

While not challenging the Acevedo holding entirely, the trustee argues that it
should be overruled in part. Specifically, Acevedo held that ‘the trustee may
pay creditors only under a confirmed plan.’ The trustee argues that the
ruling should be modified so she can be paid her fee for disbursements under
both confirmed and unconfirmed plans. The Court will analyze whether the
trustee’s argument has merit under the current statutory scheme.

B. The Legal Effect of Unconfirmed Plans.

The trustee argues that when the Code uses the term ‘plan,’ it sometimes
means confirmed plans and sometimes means both confirmed and
unconfirmed plans. The Court has acknowledged that, at least in some

7
instances, that is correct (the term ‘plan’ when used in 28 U.S.C. §586(e)(2)
refers to both confirmed and unconfirmed plans). The trustee’s follow-on
argument, however, is that she should be paid for distributions made ‘under’
or ‘pursuant to’ unconfirmed plans. This argument must be overruled: the
Court concludes that chapter 13 trustees are never permitted to make
disbursements under unconfirmed plans. Section 1327(a) provides:

The provisions of a confirmed plan bind the debtor and each creditor,
whether or not the claim of such creditor is provided for by the plan,
and whether or not such creditor has objected to, has accepted, or has
rejected the plan.

Thus, while confirmed plans bind the debtor and creditor (and the Trustee),
unconfirmed plans do not. In Jn re Fiorilli, 196 B.R. 83 (Bankr. N.D. Ohio
1996), for example, the court stated:

Debtors argument is also faulty in that it presumes that the mere filing
of a chapter 13 plan binds the parties. Debtor argues that under the
provisions of Clause 4 of the plan, ‘the value, as of the effective date
of the plan, of property to be distributed to Retail Credit Corporation
pursuant to the terms of the plan is in fact, the exact amount of the
allowed secured claim [provided by the plan].’ ... Had Debtor’s plan
been confirmed this statement may have been true because the plan
would have had an ‘effective date.” However, at the time that RCC
entered its objection to confirmation the plan was not yet confirmed,
was not yet ‘effective,’ and thus did not yet bind the parties by its
terms.

(‘the provision in each unconfirmed plan binds no one, least of all the
Court’); (distinguishing between the effect of debtor’s proposed but
unconfirmed plans and his ultimately confirmed plan). In short,
unconfirmed plans, whether filed in chapter 11, 12, or 13, are legal nullities.
They are like motions that have yet to be ruled upon. Unconfirmed plans are
on the docket and may indicate that a case is progressing toward plan
confirmation, but without confirmation a plan is nothing. What Gertrude
Stein said once about the Oakland, California of her childhood, can
accurately said about unconfirmed Chapter 13 plans: ‘there is no there
there.’
In particular, the trustee may not make plan payments under unconfirmed
plans. Instead, she must retain all money received from the debtors ‘until
confirmation or denial of confirmation.’ Were she allowed to make
payments under unconfirmed plans, she could not comply with §1326(a)(2),
which requires the return of all funds to the debtor if a plan is not
confirmed”.

(Citations Omitted). And In re Evans, 615 B.R. 290, 2020 Bankr. LEXIS 382

 

(Bkrtcy. D. Idaho) after stating the provisions of 28 U.S.C. §586(e) and Section
1326(a) of the Bankruptcy Code, stated at 615 B.R. at 293-298:

“3. The Apparent Conflict

The statutes quoted above appear to conflict. The language in §586(e)
directs the trustee to collect the trustee percentage fee from all payments
received while §1326(a)(2) requires, in a case dismissed prior to
confirmation, the trustee to return any payments not yet due and owing to
creditors back to the debtor.

This Court has reviewed several decisions that have wrestled with the
interpretation of the statutes, as well as the legislative history. For the
reasons set forth below, the statutes, especially when construed together, are
ambiguous. It 1s not clear from the statutory language whether Congress
intended to allow a trustee to collect her fee on all payments received pre- or
post-confirmation, or intended to limit a trustee’s fee to a percentage of post-
confirmation disbursements.

B. Rules of Statutory Interpretation

 

When interpreting a statute, the court’s ‘task 1s to construe what Congress
has enacted.’ Courts will ‘look first to the plain language of the statute,
construing the provisions of the entire law, including its object and policy, to
ascertain the intent of Congress.’ ‘A primary canon of statutory
interpretation is that the plain language of a statute should be enforced
according to its terms, in light of its context.’ ‘Ifthe terms are ambiguous,
[the Court] may look to other sources to determine congressional intent,
such as the canons of construction or the statute’s legislative history.’
However, courts will resort to legislative history, even where the plain
language is unambiguous, ‘where the legislative history clearly indicates that
Congress meant something other what it said.’

/. The Court must construe every statute in context to avoid superfluities
and give word some operative effect

‘Where Congress includes particular language in one section of a statute but
omits it in another section of the same Act, it is generally presumed that
Congress acts intentionally and purposely in the disparate inclusion or
exclusion.” If possible, a court will ‘construe a statute to give every word
some operative effect.’

In order to construe the meaning of the statutes, it is important to consider
the parallel provision in chapter 12.

Section 1226(a)}, provides:

(a) Payments and funds received by the trustee shall be retained by the
trustee until confirmation or denial of confirmation of a plan. Ifa
plan is confirmed, the trustee shall distribute any such payment in
accordance with the plan. Ifa plan is not confirmed, the trustee
shall return any such payments to the debtor, after deducting —
(1)any unpaid claim allowed under section 503(b) of this title; and

(2) if a standing trustee is serving in the case, the percentage fee
fixed for such standing trustee.

11 U.S.C. §1226(a) (emphasis added). A leading bankruptcy treatise states
‘the authority granted to the standing chapter 12 trustee to deduct a
percentage fee is unique to chapter 12. When a chapter 13 plan is denied
confirmation, a standing chapter 13 trustee is authorized to pay unpaid
administrative claims but is not authorized to deduct the standing trustee’s
percentage fee.” 8 COLLIER ON BANKRUPTCY 91226.01 (Richard
Levin & Henry J. Sommer eds., 16" ed.).

If the Trustee’s argument is correct, a standing trustee in a chapter 12 could
use the §1226(a)(2) provision without §586(e) in order to retain trustee fees
in a chapter 12 case that has been dismissed prior to plan confirmation. Yet,
a standing trustee in a chapter 13 case would need to use §586(e) in order to
retain trustee fees in a case that has been dismissed prior to plan

10
confirmation. Further, in either a chapter 12 case or a chapter 13 case, a
trustee could simply point to §586(e) to retain fees without regard to the
chapter 12 or chapter 13 provisions entirely. This would render at least

§1226(a)(2) superfluous and give it no operative effect.

The Trustee argues that the context of §1326(b) is acknowledgement that

trustee fees should be paid regardless of plan confirmation by stating:
Section 1326(b)(2) also states that before or at the time of each
payment to creditors under the plan there shall be paid the percentage
fee fixed for such standing [trustee] under section 586(e)(1)(B) of title
28. Since typically payments are not made to creditors unless a plan
is confirmed, this is further acknowledgement that Trustee fees should
be paid regardless of whether a plan is confirmed.

In addressing this argument, it is important to consider the context of both
$1326 and §1226. Section 1326(b)(2) provides the following:
Before or at the time of each payment to creditors under the plan,
there shall be paid ... if a standing trustee appointed under section
586(b) of title 28 is serving in the case, the percentage fee fixed for
such standing trustee under section 586(e)(1)(B) ...’

Section 1226(b) contains a similar provision:

Before or at the time of each payment to creditors under the plan,

there shall be paid ... if a standing trustee appointed under section
1202(c) [586] of this title is serving in the case, the percentage fee
fixed for such standing trustee under section 1202(d) [586] of this
title.

Yet, although both chapters contain the similar provision to which the
trustee refers, §1226(a)(2) expressly allows for a trustee to deduct the
percentage fee in unconfirmed cases. If §1326(b)(2), is, as Trustee argues,
‘further acknowledgement that trustee’s fees should be paid regardless of
whether a plan is confirmed,’ then §1226(a)(2), the clause specifically
allowing for a trustee to deduct her fees in unconfirmed chapter 12 cases, is
superfluous and has no operative meaning.

Trustee opines that the difference between the statutes is attributable to the
fact that chapter 12 debtors do not always make payments before
confirmation, whereas chapter 13 debtors must make payments under

11
§1326(a)(1). Thus, if there is a payment made under a chapter 12 case, the
difference in the statutes entitles the trustee to retain the fees. This argument
is not persuasive for the reasons set forth below.

In Miranda, a chapter 13 trustee appealed an order from a bankruptcy court
denying allowance of the trustee fee on payments received from the debtors
in cases dismissed or converted prior to confirmation. 285 B.R. 344 (10"
Cir. BAP 2001) (unpub. dispo). The court addressed the distinction between
a chapter 12 and chapter 13 case:

The provisions of Chapter 13 require the debtor to begin making
payments within 30 days after filing the plan. Yet, this obligation to
make preconfirmation payments does not pose a risk to the Chapter 13
debtor. Unlike Chapter 12, if the Chapter 13 plan is not confirmed
and the case is dismissed or converted, the standing Chapter 13 trustee
is authorized to pay unpaid administrative claims, but she is not
authorized to deduct her standing trustee’s percentage fee. Thus, the
distinction between Chapter 12 and Chapter 13 is appropriate. Ifa
debtor is required to make preconfirmation payments, the debtor
should not have to fund the standing trustee’s fees out of those
payments when the plan is not confirmed and the case is converted or
dismissed. [n fact, in cases involving a long delay in confirming the
plan, such a rule could be punitive to the debtor.

This Court agrees. Section 1326(a)(1) requires debtors to commence
making payments within 30 days of filing the plan. This obligation is
accompanied by a subsequent provision that requires the trustee to disgorge
all payments received pursuant to that plan if the plan is not confirmed and
the case is dismissed. The provisions of chapter 12 do not require a debtor
to make payments pre-confirmation. Yet §1226(b)(2) allows the trustee to
deduct a fee on payments made pre-confirmation even if a case is dismissed.

Section 1326(b) requires the trustee to pay the trustee’s percentage before or
at the time of each payment to creditors under the plan. Section 1326(a)(2)
only allows the trustee to pay creditors after a plan is confirmed. Ifthe
trustee cannot pay creditors until a plan is confirmed pursuant to
§1326(a)(2), then §1326(b) is not operative until a plan is in effect. (11
U.S.C. §1326(b) seems to assume a prior confirmation.’). Section
1326(a)(2) is operative until a plan is in effect.

12
Because §1226(b)(2) and §1326(b)(2) contain almost identical language, but
§1226(a)(2) expressly allows a trustee to deduct a percentage fee in
unconfirmed cases, and §1326(b)(2) is inoperative until a plan is in effect,
the Court does not find §1326(b)(2) permits trustee fees to be paid regardless
of whether a plan is confirmed. This Court’s interpretation gives operative
effect to each statute: §586(e)(2) directs the trustee to collect and hold the
payment plan confirmation, while §1326(a)(2) tells the trustee when and
how to disburse payments before or after confirmation including the
trustee’s percentage fee.

2. Nothing in $586 contemplates that once a fee is collected, it is then
irrevocable

The U.S. Trustee argues that the word ‘plans’ in §586(e) refers to both
confirmed and unconfirmed plans. This interpretation is consistent with the
holding of Jn re Dickens, 513 B.R. at 911. In Dickens, the court discussed
the meaning of the word ‘plans’ in §586(e):

[28 U.S.C. $586] Subsection (a)(3)(C) charges the U.S. Trustee with
‘monitoring plans filed under chapters 12 and 13 of title 11 and filing
with the court, in connection with hearings under sections 1224, 1229,
1324, and 1329 of such title, comments with respects to such plans.’
Sections 1224 and 1324 require a hearing on the confirmation of
Chapter 12 and Chapter 13 plans respectively. Logically, a
confirmation hearing cannot be held after a plan has been confirmed.
Therefore, the word ‘plans’ in §586(a)(3)(B) cross-references
provisions governing Chapter 11 plans that are not confirmed.
Therefore, the term ‘plans’ in §586(a)(3)(B) must also include plans
that are confirmed. Consistent with the definition used in other
subsections of §586, the Court concludes that ‘plans’ in §586(e)(2)
includes plans that are not confirmed.

The Court agrees that the interpretation of the word ‘plans’ in §586(e)
includes both confirmed and unconfirmed plans.

Next, the U.S. Trustee argues that the word ‘collect’ in §586(e) means to
‘obtain payment.’ The U.S. Trustee goes on to state ’28 U.S.C. §586(e) does
not contemplate that once a fee is collected, any part of it should be refunded
to the debtor.’

13
This argument is similar to that put forth by the trustee and the United States
Trustee in In re Dickens. In that case, the trustee and the U.S. Trustee
argued that once a standing trustee obtains payment of a percentage fee, the
fee cannot be returned to the debtors. The court disagreed, finding that
nothing in the definition relied on by the United States Trustee ‘mandates a
view that collection of a percentage fee is irrevocable and forever vests in
the standing trustee.’ This Court agrees. Just as §586(e) does not
contemplate that once a fee is collected, any part of it should be refunded to
the debtor, it also does not contemplate that any portion of the fee is
irrevocable. Section 586(e) is silent on the issue.”

3. Legislative History

Courts will resort to legislative history, even where the plain language is
unambiguous, “where the legislative history clearly indicates that Congress
meant something other than what it said.’

As originally enacted in 1978, $1326 read as follows:
(a) Before or at the time of each payment to creditors under the plan,

there shall be paid—

(1)any unpaid claim of the kind specified in section 507(a)(1) of
this title; and

(2)if a standing trustee appointed under section 1302(d) is serving
in the case, the percentage fee fixed for such standing trustee
under section 1302(e) of this title.

When the Bankruptcy Code was enacted in 1978, the legislative history
stated, ‘If a private standing trustee serves [in a chapter 13 case], his fee is
fixed by the Attorney General under proposed 28 U.S.C. §586(e) and it will
be payable under proposed 11 U.S.C. §1326(a)(2).? H.R. REP. NO. 95-595,
1978 ULS.C.C.A.N. 5963, 6284.

However, when the Bankruptcy Code was amended in 1984, Congress
‘added a new subsection (a) to section 1326 and was redesignated the
previous subsections (a) and (b) as subsections (b) and (c).”. 8 COLLTERS
ON BANKRUPTCY 41326.02[2] (Richard Levin & Henry J. Sommer eds.,
16" ed.). ‘The new subsection (a) required plan payments to begin within 30
days of the filing of the plan.” Because Congress added a subparagraph in
§1326 in 1978, the legislative history that stated the fee was payable under
proposed §1326(a)(2) is actually referring to the modern §1326(b)(2).

14
Accordingly, if a private standing trustee serves in a chapter 13 case, his fee
is fixed by the Attorney General under proposed §586(e), and it will be
payable under proposed §1326(b)(2). As stated previously, $1326(b) is not
operative until a plan is in effect; §1326(a)(2) controls pre-confirmation.

When the Bankruptcy Code was subsequently amended in 1986, the
legislative history stated the following:
‘Section 222 conforms 11 U.S.C. 1302(a) to the fact that it is the U.S.
Trustee who will have appointed the standing trustee, and not the
court. 11 U.S.C. 1302(d) and (e) are stricken for this reason.
Appointment and compensation of a standing trustee will be governed
by 11 U.S.C. 586.

Section 223 conforms 11 U.S.C. 1326(b) to the fact that 11 U.S.C.
586 will govern the appointment and compensation of a standing
trustee, and not 11 U.S.C. 1302.

H.R. REP. No. 99-764, 29, 1986 U.S.C.C.A.N. 5227, 5241.

The legislative history from 1978 specifically states that the pay is fixed by
§586(e), whereas the legislative history in 1984 refers to as a whole. Thus,
the legislative history is ambiguous and does not aid the Court in its
interpretation.”

(Citations Omitted) (Footnotes Omitted). It should be further noted that In re
Evans considered the In re Nardello decision and stated at 615 B.R. at 300-301:

“There is no controlling precedent or case law to which this Court is bound.
Trustee relies on the decision of /n re Nardelio to support her position. 514
B.R. 105 (D.N.J. 2014). In that case, the debtor filed a chapter 13 petition.
During the pendency of the case but before confirmation, a third party filed a
motion seeking court approval for the sale of real estate jointly owned by the
third party and the debtor. The bankruptcy court authorized the sale of the
property, the debtor consented to the distribution of proceeds and the court
ordered the proceeds to be held by the standing trustee pending further order
from the court. The court then ordered the trustee to pay the third party their
one-half share of the proceeds from the sale of the real estate, as well as the
remaining proceeds which the debtor owed for payment of debtor’s share of
the mortgage on the property. These disbursements were made according to

15
the court order not pursuant to the plan. The case was then voluntarily
dismissed. The standing trustee filed a final report and accounting, retaining
trustee expenses and compensation based on the pre-confirmation payment
disbursements to the third party. The debtor objected to the trustee
percentage fee.

The bankruptcy court found in favor of the standing trustee. The bankruptcy
court held that §1326(a)(2) and (b) only apply to payments made as
proposed by a plan. Because the funds on which the trustee’s percentage fee
was based were not payments proposed by the plan, §1326(a)(2) and (b) did
not apply. The bankruptcy court held that §586 applied, and distinguished
the case from cases where no payments were made to creditors pre-
confirmation on the grounds that the debtor had consented to the
disbursement of funds to the third party from the sale of the jointly held real
estate prior to plan confirmation.

The case at bar is distinguishable. Indeed, the court in Nardello
distinguished the facts of that case from other cases because the court was
considering whether the percentage fee payment was appropriate if
payments are disbursed prior to plan confirmation but upon debtor approval,
as well as payments received by the trustee that were not contemplated by
the plan. On appeal, the district court distinguished Acevedo, Miranda, and
Rivera, because, in Nardello, the standing trustee was required to hold the
sale proceeds from the property pre-confirmation ‘even though [the]
proceeds were not contemplated in Debtor’s initial plan. Had the Standing
Trustee not been required to hold the sale proceeds, there would be no
justification for the percentage fee sought.’

Here, there are no sale proceeds held by the Trustee or disbursements made,
only payments to the Trustee pursuant to, and contemplated by, the plan pre-
confirmation. The debtor did not consent to any disbursements by the
trustee prior to confirmation. Additionally, the Trustee was not required to
disburse any creditor payments like the trustee in Nardello prior to plan
confirmation. Thus, Narde//o is not on point.”

(Citations Omitted)(Footnotes Omitted). In re Evans concluded at 615 B.R. at 290

by stating:

16
“This Court believes the correct interpretation falls in line with the reasoning
of Acevedo, Dickens and Lundy. Section 586(e)(2) directs the trustee to
collect and hold the payments pending plan confirmation and the source
from which to collect the percentage fee, while §1326(a)(2) tells the trustee
when and how to disburse payments before or after confirmation.
Accordingly, the trustee must hold the payments in her possession until
confirmation or denial of confirmation. Ifa chapter 13 case is dismissed
pre-confirmation, as in this case, the trustee shall return any such payments
not previously paid and not yet due and owing to creditors to the debtor,
including the trustee’s percentage fee...”

It must be further noted that the United States Court of Appeals for the
Second Circuit just recently stated in Avon Nursing and Rehabilitation v. Becerra,
Secretary of HHS, F.3d , 2021 U.S. App. Div. LEXIS (2° Cir.
4/27/21):

‘“° Where Congress includes particular language in one section of a statute

but omits it in another,’ we “presume[| that Congress acts intentionally and

purposely in the disparate inclusion or exclusion.’ United States ex rel.

Hayes v. Allstate Ins. Co., 853 F.3d 80, 86 (2d Cir. 2017)(quoting Kucana v.

Holder, 558 U.S. 233, 249 (2010)).”

Accordingly, the inclusion of the right of the Chapter 12 trustee to receive his or
her statutory percentage fee in an unconfirmed Chapter 12 case relative to the
omission of the same in Chapter 13 cases must be presumed to be intentional and
purposeful in the disparate inclusion or exclusion.

And further, if the statutes are read according to how the UST and the

Chapter 13 Trustee argues, any time that the Chapter 13 trustee objects to the

confirmation of a proposed Chapter 13 plan, he or she is in conflict of interest

17
situation. Is he or she opposing the proposed plan simply to reap a higher retained
percentage fee?
Therefore, it is beyond peradventure that a Chapter 13 trustee has no legal
right to retain a statutory percentage fee in an unconfirmed Chapter 13 case.
POINT 0

THE UNDERSIGNED COUNSEL AND/OR THE DEBTOR IS ENTITLED
TO AN AWARD OF ATTORNEY’S FEES

The undersigned counsel filed a motion for the award of attorney’s fees in
accordance with the Federal Tort Claims Act (the “FTCA”), 28 U.S.C. §959(a).
The FTCA provides:

“for injury or loss of property or personal injury or death caused by the

negligent or wrongful act or omission or act by an employee of the

Government while acting within the scope of his office or employment

where the United States, if a private person, would be liable to the claimant

in accordance with the laws of the place where the act or omission
occurred.”
However, the negligent or wrongful act or omission can not be a discretionary act,
but must be a mandatory act. Please see Berkovitz v. United States, 486 U.S. 531,
535-536, 108 S.Ct. 1954, 100 L.Ed.2d 531 (1988). Herein, the intentional
retention of the Chapter 13 Trustee percentage fee on the dismissal of the
unconfirmed Soussis Chapter 13 case was a mandatory act and had involved no

discretion. Please see Simmons v. United States, 764 Fed. Appx. 98, 99-100, 2019

U.S. App. LEXIS 10904 (2 Cir. 2019).

18
Second, Soussis is suffering a loss of property, namely the $20,592 that the
Chapter 13 Trustee had wrongfully withheld from Soussis.

Third, the Chapter 13 Trustee as the escrow agent of the escrowed funds
would be liable for the full return of the escrowed moneys based on the laws of the
State of New York. Please see Sasiidharan v. Piverger, 145 A.D.3d 814, 815, 44
N.Y.S.3d 85 (2™ Dept., 2016).

Fourth, the Court-appointed Chapter 13 trustee is an officer of the Court.
Please see United States v. Crispo, 306 F.3d 71, 81-82 (2™ Cir. 2002). In fact, on
the remand, United States v. Crispo, 2003 U.S. Dist. LEXIS 2078 (S.D.N.Y. 2003)
stated at *9: “A bankruptcy trustee is appointed by the bankruptcy court to be an
officer of the court.” Neither the UST nor the Chapter 13 Trustee has provided a
cogent explanation as to why the Chapter 13 Trustee is not an officer of the court
notwithstanding that he was appointed by the UST.

Lastly, neither the UST nor the Chapter 13 Trustee addressed the holding of
Binder & Binder, P.C. v. Barnhart, 481 F.3d 141, 151 (2"¢ Cir. 2006), except that
the bottom of page 37 and the top of page 38 of the UST Brief merely stated:

“Ms. Soussis argues that the bankruptcy court had jurisdiction to hear her

FTCA claims notwithstanding her failure to exhaust her administrative

remedies because otherwise she would be unable to obtain judicial review of

her claim since the United States Trustee has no office that handles such
claims and she has been provided no information as to the filing of

administrative claims against the United States Trustee. Soussis Brief at 38

(citing Binder & Binder PC v. Barnhart, 481 F.3d 141, 151 (2d Cir. 2006)).
This argument is without merit for two reasons. First, as stated above, the

19
exhaustion requirement is jurisdictional and cannot be waived. Keene Corp.,
700 F.2d at 841. Second, the procedure for filing an administrative claim
against the United States Trustee (or any Government agency) is not
complicated, and it is publicly available in the Department of Justice
regulations implementing the statute. See 28 C.F.R. §14.2. As [e]very
citizen is presumed to know the law,’ Georgia v. Pub.Resource. Org, Inc.,
140 S.Ct. 1498, 1507 (2020) (citation omitted), and this potential claimant is
represented by counsel, this argument is unpersuasive.”

First, the UST is absolutely incorrect as to its analysis of the Binder & Binder, P.C.

 

v. Barnhart decision; please note that the undersigned counsel has personal
knowledge of the latter decision as the undersigned counsel had represented the
Plaintiff-Appellant Binder & Binder, P.C. in said action. First, the Binder &

Binder, P.C. decision was based on the fact that Binder & Binder, P.C., as the

 

attorney for the disability claimant, was not subject to an administrative claim
process and, thus, the claim for attorneys’ fee was based on federal question and/or
mandamus jurisdiction. Please see also Binder & Binder, P.C. v. Barnhart, 399
B.R. 128 (2™ Cir. 2005), Testing Servs., N.A. v. Pennisi, 443 F.Supp.3d 303, 326
(E.D.N.Y. 2020); and as was further stated in Binder & Binder, P.C. v. Barnhart at
399 F.3d at 133, mandamus jurisdiction in accordance with the provisions set forth
in 28 U.S.C. §1361 is available “to compel an officer or employee of the United
States or any agency thereof to perform a duty owed to the plaintiff.”

In the current matter, the claim for attorney fees is being made by the
undersigned counsel and not by Soussis and the undersigned counsel was not

Soussis’ bankruptcy attorney; rather, said counsel was Ivan E. Guerrero, Esq.

20
Accordingly, the undersigned counsel is not subject to the UST administrative
claim process, if said administrative claim process actually exists. Second, going
through the administrative process would be superfluous and a waste of everyone’s
time and effort as the UST has already denied that Soussis was entitled to the
return of the Chapter 13 Trustee percentage fee in both the Bankruptcy Court and
this Honorable Court. Accordingly, the filing of an administrative claim would be
superfluous. And most importantly, the return of the Chapter 13 Trustee
percentage fee is subject to federal question jurisdiction and not the whim of the
UST. And assuming arguendo that federal question jurisdiction is inapplicable
herein, this Honorable Court has mandamus jurisdiction to compel the UST to bear
all or part of the legal fees incurred by Soussis in seeking this disgorgement due to
its failure to perform a duty due and owing her.

And as set forth on page 25 of the Soussis Brief, the undersigned counsel is
limited to 25% of the amount, or a total of $5,148.00.

CONCLUSION

For the reasons set forth in the Soussis Brief and in this reply brief, Soussis

must receive the return of the entire retained Chapter 13 Trustee’s percentage fee

payments ($20,592.00) plus the undersigned counsel is entitled to a FTCA award

21
in the total sum of $5,148.00.

Dated:

Hauppauge, New York
May 3, 2021

JEFFREY HERZBERG, P.C.
Attorney for Debtor-Appellant Julia Soussis

By: MA / LU
Jeffrey Herzberg

300 Rabro Drive, Sutte 114

Hauppauge, New York 11788

(631) 761-6558

PPEP SEE Poe LA

Veep) 5 $ Cory
pe Lattdtii ita @eel ad ach YY AAT

22
Affirmation of Service

Jeffrey Herzberg, an attorney duly licensed to practice law in the courts of the State of

New York, after being duly sworn on oath, and under the penalty of perjury, affirms that on May

3, 2021, he served a copy of this Reply Brief by ECF and by first class mail, postage prepaid, to:

Dated:

Peter Corey, Esq.

Michael J. Macco, Chapter 13 Standing Trustee
2950 Express Drive South

Islandia, New York 11749

William K. Harrington, Esq.
Office of the United States Trustee
560 Federal Plaza

Central Islip, New York 11722

Hauppauge, New York
May 3, 2021

Hh

Jeffrey Herzberg

 

23
